PER CURIAM.
An executive warrant which is regular on its face and complies with the essential requirements for extradition, presents a prima facie showing of the propriety of extradition. See Moore v. State, 407 So.2d 991 (Fla. 3d DCA 1982). We reject Diaz’ contention that the necessary documents were facially improper because they contained no express language finding probable cause. The warrant signed by the superior court judge, however, sufficiently established probable cause for extradition. State v. Norman, 362 So.2d 467 (Fla. 1st DCA 1978).
Reversed and remanded.